Exhibit 10.7

Tyco International Ltd.
2004 Stock and Incentive Plan

TERMS AND CONDITIONS
OF
RESTRICTED UNIT AWARD

RESTRICTED UNIT AWARD made in Princeton, New Jersey, as of July 2, 2007 (the
“Grant Date”).

1.             Grant of Award.  Tyco International Ltd. (the “Company) has
granted you Restricted Units, as described in the grant notification letter that
was issued to you (“Grant Letter”), subject to the provisions of these Terms and
Conditions.  The Company will hold the Restricted Units in a bookkeeping account
on your behalf until they become payable or are forfeited or cancelled.

2.             Payment Amount.  Each Restricted Unit represents one (1) Share of
Common Stock.

3.             Form of Payment.  Vested Restricted Units will be redeemed solely
for Shares, subject to Section 14.

4.             Dividends.  Restricted Units are a promise to deliver Common
Stock upon vesting.  For each Restricted Unit that is unvested, you will be
credited with a Dividend Equivalent Unit (DEU) for any cash or stock dividends
distributed by the Company on Company Common Stock.  DEUs will be calculated at
the same dividend rate paid to other holders of Common Stock.  DEUs will vest in
accordance with the vesting schedule applicable to the underlying Units and
shall be payable at the same time that the underlying units are payable as
provided herein.

5.             Vesting.  Except in the event of your Normal Retirement
(Termination of Employment on or after age 60 if the sum of your age and full
years of service with the Company is at least 70), Retirement (Termination of
Employment on or after age 55 if the sum of your age and full years of service
with the Company is at least 60), Termination of Employment, Death or Disability
or a Change in Control, your Restricted Units will vest in installments as
follows: one third (1/3) of the Shares specified in your Grant Letter, two (2)
years from the Grant Date; an additional one third (1/3) of the Shares, three
(3) years from the Grant Date; and the remaining one third (1/3), four (4) years
from the Grant Date. Your vested right will be calculated on the anniversary of
the Grant Date.  No credit will be given for periods following Termination of
Employment, except as specifically provided herein. Except as otherwise provided
in these Terms and Conditions, any payment shall be made to you as soon as
practicable following the vesting date set forth in this paragraph 5.

6.             Termination of Employment.  Any Restricted Units that have not
vested as of your Termination of Employment pursuant to paragraphs 7, 8, 9 and
10 will immediately be


--------------------------------------------------------------------------------


forfeited, and your rights with respect to such Units will end. Termination of
Employment means the date of cessation of an Employee’s employment relationship
with the Company or a subsidiary for any reason, with or without Cause, as
determined by the Company. The Severance & Retention Plan for Headquarters Group
Move Program shall not apply to this Award.

7.             Death or Disability.  If your Termination of Employment is a
result of your Death or Disability, your Award will become fully vested as of
your Termination of Employment.  Any payment shall be made to you as soon as
practicable following your Termination of Employment.  If you are deceased, the
Company will make a payment to your estate only after the Committee has
determined that the payee is the duly appointed executor or administrator of
your estate.

8.             Retirement.  If your Termination of Employment is a result of
your Retirement or Normal Retirement (as defined in paragraph 5) less than
twelve months after the Grant Date, your Restricted Units will immediately be
forfeited and your rights with respect to such Units will end. If your
Termination of Employment is a result of your Retirement twelve or more months
after the Grant Date, your Restricted Units will vest pro rata (in full year
increments) based on (i) the number of whole years that you have completed from
Grant Date through your Date of Termination over the original number of years of
the vesting period, times (ii) the total number of shares awarded under the
Grant minus (iii) the number of shares previously vested.  If your Termination
of Employment is a result of your Normal Retirement your Restricted Units will
immediately become fully vested. Any payment shall be made to you as soon as
practicable following your Termination of Employment (adjusted to reflect any
payments previously made to you under paragraph 5).

9.             Change in Control.  In the event of a Change in Control, as
defined in the Plan document your Restricted Units will immediately become fully
vested. Any payment shall be made to you as soon as practicable following the
date of the Change in Control if such Change in Control is described in Section
409A of the Internal Revenue Code of the United States. If it is not so
described, this paragraph 9 shall not apply to such Change in Control and the
other provisions of these Terms and Conditions shall continue to apply.

10.           Termination of Employment as a Result of Divestiture or
Outsourcing.  If your involuntary Termination of Employment other than for Cause
is as a result of a Disposition of Assets, Disposition of a Subsidiary or
Outsourcing Agreement, your Restricted Unit Award will vest pro rata (in
full-month increments) based on (i) the number of whole months that you have
completed from Grant Date through the closing date of the applicable transaction
over the original number of months of the vesting period, times (ii) the total
number of shares awarded under the Grant minus (iii) the number of shares
previously vested.  Any payment shall be made to you as soon as practicable
following the date you vest.

Notwithstanding the foregoing, you shall not be eligible for such pro-rata
vesting if, (i) your Termination of Employment occurs on or prior to the closing
date of such Disposition of Assets or Disposition of a Subsidiary, as
applicable, or on such later date as is specifically provided in the applicable
transaction agreement or related agreements, or on the effective date of such
Outsourcing Agreement applicable to you (the “Applicable Employment Date”), and
(ii)

2


--------------------------------------------------------------------------------


you are offered Comparable Employment with the buyer, successor company or
outsourcing agent, as applicable, but do not commence such employment on the
Applicable Employment Date.

For the purposes of this Section 10, (a) “Comparable Employment” shall mean
employment at a base salary rate and bonus target that is at least equal to the
base salary rate and bonus target in effect immediately prior to your
termination of employment and at a location that is no more than 50 miles from
your job location in effect immediately prior to your termination of employment;
(b) “Disposition of Assets” shall mean the disposition by the Company or a
Subsidiary of all or a portion of the assets used by the Company or Subsidiary
in a trade or business to an unrelated corporation or entity;  (c) “Disposition
of a Subsidiary” shall mean the disposition by the Company or a Subsidiary of
its interest in a subsidiary or controlled entity to an unrelated individual or
entity, provided that such subsidiary or entity ceases to be an affiliated
company as a result of such disposition; and (d) “Outsourcing Agreement” shall
mean a written agreement between the Company or a Subsidiary and an unrelated
third party (“Outsourcing Agent”) pursuant to which the Company transfers the
performance of services previously performed by employees of the Company or
Subsidiary to the Outsourcing Agent, and the Outsourcing Agreement includes an
obligation of the Outsourcing Agent to offer employment to any employee whose
employment is being terminated as a result of or in connection with said
Outsourcing Agreement.

11.           Withholdings; Tax Recovery.  The Company will have the right,
prior to any issuance or delivery of Shares on your Restricted Units, to
withhold or require from you the amount necessary to satisfy applicable tax
requirements, as determined by the Committee.  If you have not satisfied your
tax withholding requirements in a timely manner, the Company will have the right
to sell the number of Shares necessary to satisfy such requirements. In
addition, the Company shall have the right, if so provided under local law, to
recover any taxes relating to this Award that the Company or any affiliate pays
on your behalf.

12.           Transfer of Award.  You may not transfer any interest in
Restricted Units except by will or the laws of descent and distribution.  Any
other attempt to dispose of your interest in Restricted Units will be null and
void.

13.           Covenant; Forfeiture of Award; Agreement to Reimburse Company.

(a)           If you have been terminated for Cause, including without
limitation a termination as a result of your violation of the Company’s Code of
Ethical Conduct, any unvested Restricted Units shall be immediately rescinded
and you will forfeit any rights you have with respect to such Units. In
addition, you hereby agree and promise immediately to deliver to the Company the
number of Shares (or, in the discretion of the Committee, the cash value of said
shares) you received for Restricted Units that vested during the period
beginning six (6) months prior to your Termination of Employment and ending on
the 6 month anniversary of your Termination of Employment.

(b)           If the Committee determines, in its sole discretion, that at any
time after the Grant Date and prior to the second anniversary of your
Termination of Employment you (1) disclosed business confidential or proprietary
information related to any business of the

3


--------------------------------------------------------------------------------


Company or Subsidiary or (2) have entered into an employment or consultation
arrangement (including any arrangement for employment or service as an agent,
partner, stockholder, consultant, officer or director) with any entity or person
engaged in a business and (a) such employment or consultation arrangement would
likely (in the sole judgment of the Committee) result in the disclosure of
business confidential or proprietary information related to any business of the
Company or a Subsidiary to a business that is competitive with any Company or
Subsidiary business as to which you have had access to business strategic or
confidential information, and  (b) the Committee has not approved the
arrangement in writing, any unvested Restricted Unit will immediately be
rescinded, and you will forfeit any rights you have with respect to these
Restricted Units as of the date of the Committee’s determination.

14.           Adjustments.  In the event of any stock split, reverse stock
split, dividend or other distribution (whether in the form of cash, Shares,
other securities or other property), extraordinary cash dividend,
recapitalization, merger, consolidation, split-up, spin-off, reorganization,
combination, repurchase or exchange of Shares or other securities, the issuance
of warrants or other rights to purchase Shares or other securities, or other
similar corporate transaction or event, the Committee shall adjust the number
and kind of Shares covered by the Restricted Units and other relevant provisions
to the extent necessary to prevent dilution or enlargement of the benefits or
potential benefits intended to be provided by the Restricted Units.  Any such
determinations and adjustments made by the Committee will be binding on all
persons.

15.           Restrictions on Payment of Shares.  Payment of Shares for your
Restricted Units is subject to the conditions that, to the extent required at
the time of delivery, (a) the Shares underlying the Restricted Units will be
duly listed, upon official notice of redemption, upon the NYSE, and (b) a
Registration Statement under the Securities Act of 1933 with respect to the
Shares will be effective.  The Company will not be required to deliver any
Common Stock until all applicable federal and state laws and regulations have
been complied with and all legal matters in connection with the issuance and
delivery of the Shares have been approved by counsel of the Company.

16.           Disposition of Securities.  By accepting the Award, you
acknowledge that you have read and understand the Company’s policy, and are
aware of and understand your obligations under federal securities laws in
respect of trading in the Company’s securities.  The Company will have the right
to recover, or receive reimbursement for, any compensation or profit realized on
the disposition of Shares received for Restricted Units to the extent that the
Company has a right of recovery or reimbursement under applicable securities
laws.

17.           Plan Terms Govern.  The redemption of Restricted Units, the
disposition of any Shares received for Restricted Units, and the treatment of
any gain on the disposition of these Shares are subject to the terms of the Plan
and any rules that the Committee may prescribe.  The Plan document, as may be
amended from time to time, is incorporated into these Terms and Conditions. 
Capitalized terms used in these Terms and Conditions have the meaning set forth
in the Plan, unless otherwise stated in these Terms and Conditions.  In the
event of any conflict between the terms of the Plan and the terms of these Terms
and Conditions, the Plan will control.  By accepting the Award, you acknowledge
receipt of the Plan and the prospectus, as in effect on the date of these Terms
and Conditions.

4


--------------------------------------------------------------------------------


18.           Personal Data.  To comply with applicable law and to administer
the Plan and these Terms and Conditions properly, the Company and its agents may
hold and process your personal data and/or sensitive personal data.  Such data
includes, but is not limited to, the information provided in this grant package
and any changes thereto, other appropriate personal and financial data about
you, and information about your participation in the Plan and Shares obtained
under the Plan from time to time.  By accepting the Award, you hereby give your
explicit consent to the Company’s processing any such personal data and/or
sensitive personal data.  You also hereby give your explicit consent to the
Company’s transfer of any such personal data and/or sensitive personal data
outside the country in which you work or reside and to the United States.  The
legal persons for whom your personal data are intended include the Company and
any of its Subsidiaries (or former Subsidiaries as are deemed necessary), the
outside Plan administrator as selected by the Company from time to time, and any
other person that the Company may find in its administration of the Plan to be
appropriate.  You have the right to review and correct your personal data by
contacting your local Human Resources Representative.  You understand that the
transfer of the information outlined here is important to the administration of
the Plan, and that failure to consent to the transmission of such information
may limit or prohibit your participation in the Plan.

19.           No Contract of Employment or Promise of Future Grants.  By
accepting the Award, you agree to be bound by these Terms and Conditions and
acknowledge that the Award is granted at the sole discretion of the Company and
is not considered part of any contract of employment with the Company or of your
ordinary or expected salary or other compensation and will not be considered as
part of such salary or compensation for purposes of any pension benefits or in
the event of severance, redundancy or resignation.  If your employment with the
Company or a Subsidiary is terminated for any reason, whether lawfully or
unlawfully, you agree that you will not be entitled by way of damages for breach
of contract, dismissal or compensation for loss of office or otherwise to any
sum, shares or other benefits to compensate you for the loss or diminution in
value of any actual or prospective rights, benefits or expectation under or in
relation to the Plan.

20.           Limitations.  Nothing in these Terms and Conditions or the Plan
gives you any right to continue in the employ of the Company or any of its
Subsidiaries or to interfere in any way with the right of the Company or any
Subsidiary to terminate your employment at any time.  Payment of your Restricted
Units is not secured by a trust, insurance contract or other funding medium, and
you do not have any interest in any fund or specific asset of the Company by
reason of this Award or the account established on your behalf.  You have no
rights as a stockholder of the Company pursuant to the Restricted Units until
Shares are actually delivered to you.

21.           Incorporation of Other Agreements.  These Terms and Conditions and
the Plan constitute the entire understanding between you and the Company
regarding the Restricted Units.  These Terms and Conditions supercede any prior
agreements, commitments or negotiations concerning the Restricted Units.

22.           Severability.  The invalidity or unenforceability of any provision
of these Terms and Conditions will not affect the validity or enforceability of
the other provisions of the Agreement, which will remain in full force and
effect.  Moreover, if any provision is found to be

5


--------------------------------------------------------------------------------


excessively broad in duration, scope or covered activity, the provision will be
construed so as to be enforceable to the maximum extent compatible with
applicable law.

23.           Delayed Payment.  Notwithstanding anything in these Terms and
Conditions to the contrary, if you (i) are subject to US Federal income tax on
any part of the payment of the  Restricted Units, (ii) are a “specified
employee” within the meaning of section 409A(a)(2)(B) of the United States
Internal Revenue Code and the regulations thereunder, and (iii) you experience a
Termination of Employment and receive Retirement or Normal Retirement treatment
as described in paragraph 8, such payment of Restricted Units shall be delayed
until six months following your Termination of Employment to the extent required
under section 409A of the United States Internal Revenue Code and the
regulations thereunder.

24.           Compliance with Section 409A.  Payments under the Plan may be
subject to Section 409A of the Internal Revenue Code. The Committee may make
such modifications to these Terms and Conditions as it deems necessary or
appropriate to comply with Section 409A.

By accepting this Award, you agree to the following:

(i)            you have carefully read, fully understand and agree to all of the
terms and conditions described in these Terms and Conditions and the Plan; and

(ii)           you understand and agree that these Terms and Conditions and the
Plan constitute the entire understanding between you and the Company regarding
the Award, and that any prior agreements, commitments or negotiations concerning
the Restricted Units are replaced and superseded.

You will be deemed to consent to the application of the terms and conditions set
forth in these Terms and Conditions and the Plan unless you contact Tyco
International Ltd., c/o Equity Plan Administration, 9 Roszel Road, Princeton,
NJ  08540 in writing within thirty (30) days of the date of these Terms and
Conditions.  Notification of your non-consent will nullify this grant unless
otherwise agreed to in writing by you and the Company.

 

[g173932kxi001.jpg]

 

Edward D. Breen

 

Chairman of the Board

 

and Chief Executive Officer,

 

Tyco International, Ltd.

 

6


--------------------------------------------------------------------------------